DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the claim 26 an isolation resistor (singular) is connected to both the first and third transmission lines such as in Fig. 10 of the present application, but dependent claim 28 requires two resistors (first and second resistors) that are respectively connected to the first and third transmission lines rather than the single “an isolation resistor” being connected to both the first and third transmission lines. Accordingly, Claim 28 fails to further limit claim 26 since it is no longer referring to “an isolation resistor” (i.e. a single resistor) that connects to both the first at least one isolation resistor” which would have been broader in scope. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 16-27 and 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach the claimed power/divider specific combination of elements including: an isolation resistor configured to avoid interference between a high-frequency signal at the first input/output terminal and a high-frequency signal at the second input/output terminal; a first transmission line and a second transmission line, which are configured to connect the isolation resistor and the first input/output terminal; and a third transmission line and a fourth transmission line, which are configured to connect the isolation resistor and the second input/output terminal, the first transmission line and the second transmission line being cascaded, the third transmission line and the fourth transmission line being cascaded, the first transmission line and the third transmission line being arranged in parallel and close to each other, and also being electrically coupled to form a first coupling line (Claims 16-25); or an isolation resistor configured to avoid interference between a high-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darwish et al. (US 10,079,420) teaches a broadband divider/combiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Stephen E. Jones/Primary Examiner, Art Unit 2843